Citation Nr: 0730470	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
foot stress fracture.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from December 1987 to July 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The RO, in pertinent part, denied 
the benefits sought on appeal.

The veteran presented testimony before the Board in March 
2007.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran's asserted stressors are inconsistent with 
the evidence of record and thus, remain unverified.  

2.  The competent medical evidence of record does not contain 
a current diagnosis of residuals of a left foot stress 
fracture.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

2.  The criteria for the establishment of service connection 
for residuals of a left foot stress fracture are not met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In March 2004, prior to the decision in the instant appeal, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  He was also notified of the evidence necessary to 
support a disability rating and effective date in April 2006.  
The case was last readjudicated in November 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: service medical and available personnel records; 
VA outpatient treatment records; private medical records; a 
report of VA examination; lay statements; a Public 
Broadcasting System (PBS) documentary special on the eruption 
of Mount Pinatubo; and a report entitled "The 1991 Eruptions 
of Mount Pinatubo" by Edward W. Wolfe.  

The Board notes the RO attempted to obtain private medical 
records from Indian Path Pavilion and Johnson City Medical 
Center.  However, Indian Path Pavilion responded in May 2006 
that no record of the veteran was found.  Johnson City 
Medical Center indicated in August 2006 that records for 
March 1993 to December 1993 were no longer available due 
their retention policy.  The RO also attempted to obtain 
records from the veteran's personnel file showing units and 
dates of assignment.  However, the standard source documents 
were not available.  Enlistment performance reports were 
obtained and associated with the claims folder.  Any further 
efforts to obtain these records would be futile.  As such, a 
remand is not necessary.  38 C.F.R. § 3.159(c)(1)(2).  

Additional records were received after the November 2006 
supplemental statement of the case (SSOC) was issued.  While 
the veteran waived initial RO adjudication, the lay statement 
from JHC and Air Force Achievement citation were duplicative 
and previously considered by the RO.  As such, a remand is 
not necessary. 38 C.F.R. § 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the February 2006 
RO and March 2007 Board hearings; service medical and 
available personnel records; VA outpatient treatment records; 
private medical records; a report of VA examination; lay 
statements; a PBS documentary special on the eruption of 
Mount Pinatubo; and a report entitled "The 1991 Eruptions of 
Mount Pinatubo" by Edward W. Wolfe.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  He claims the following stressors 
resulted in his PTSD diagnosis: performing "mortuary 
services," including search and rescue duties after the July 
1990 earthquake in the Philippines; being shot at by 
Philippine locals while delivering furniture in approximately 
August 1990; and being left behind to perform search and 
recovery missions while the majority of Clark Air Force Base 
(AFB) and his family were evacuated as a result of the June 
12, 1991, volcanic eruption of Mt. Pinatubo, Philippines.

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

After careful consideration, the Board finds that service 
connection for PTSD is not warranted.  At the outset, the 
veteran does not contend, nor do his service personnel 
records support a finding, that he engaged in combat.  The 
Board further finds the veteran's assertions that he 
performed search and rescue missions during the July 1990 
earthquake and June 1991 volcanic eruption of Mount Pinatubo 
are not credible and thus, his stressors remain unverified.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

First, the veteran claimed that he assisted in the search and 
recovery of bodies after the July 1990 earthquake in the 
Philippines.  In a statement submitted in April 2004, the 
veteran further explained that he recovered bodies of people 
who were crushed, decapitated, mutilated, and impaled by 
rebar.  In support of his claim, the veteran submitted a 
statement from JHC.  JHC claims he was the veteran's direct 
supervisor.  He indicated the veteran was assigned "mortuary 
duties" as an extra duty to respond in "an actual real time 
incident."  JHC further indicated the veteran was dispatched 
during the earthquake.  There was no clear indication as to 
what "mortuary duties" entailed.

The Board has reviewed the available service personnel 
records and finds that the veteran's duty title was an 
accounting clerk.  A review of performance reports for the 
period covering April 1990 to April 1991 makes no mention of 
the veteran's "search and recovery" training and/or mission 
during the July 1990 earthquake.  
In fact, the only mention with regard to ancillary duties is 
that he helped clean headstones at the base cemetery and 
manned the squadron booths for the Annual Clark Air Base 
Carnival.  An evaluation for the period from August 1989 to 
August 1990 was similarly devoid of any notation of such 
duties.  

The Board finds it highly improbable that his supervisors, of 
which JHC was not one who completed any portion of the 
performance report, would mention manning a carnival booth 
and cleaning headstones, but fail to mention such a 
significant contribution to the Air Force's mission as 
performing search and recovery, if such were the case.  
Moreover, an Achievement Award for Meritorious Service 
covering the period of May 1988 to June 1991 was further 
devoid of any recognition of the veteran's alleged search and 
recovery duties, but instead commends the veteran for 
assistance in furnishings transactions.  

Second, the veteran has asserted that he was part of the 
remaining 1,500 personnel left behind after the initial 
evacuation of Clark AFB on June 10, 1991, to help assist in 
search and recovery.  In March 2007, the veteran testified 
before the Board that he was at Subic Bay Naval Station on 
June 10, 1991, along with the rest of the evacuees from Clark 
AFB, but that he was only there to assist his family and he 
did not leave.  He then indicated that he first performed 
supply duties and next mortuary duties, to include recovery 
of casualties from the volcanic eruption.  Finally, he 
testified that he left the Philippines on June 25, 1991.  

The veteran has pointed to the aforementioned Achievement 
Medal for Meritorious service from May 5, 1988, to June 25, 
1991, as proof that he was in the Philippines until the 25th 
of June.  However, that citation fails to mention any such 
duties relative to the volcanic eruption.  Moreover, this 
citation was given on October 11, 1991, reflecting sufficient 
time to incorporate significant duties such as casualty 
recovery into the citation.

The Board has also reviewed a PBS documentary special on the 
eruption of Mount Pinatubo and a report entitled "The 1991 
Eruptions of Mount Pinatubo" by Edward W. Wolfe.  These 
reports confirm the following: June 10, 1991, all but a 1, 
500 security force detail were evacuated from Clark AFB to 
Subic Bay Naval Station; June 12, 1991, 600 of the 1,500 were 
evacuated and remaining personnel retreated to the far side 
of the base; June 15, 1991, main explosion of Mount Pinatubo; 
and June 15, 1991, all remaining Air Force personnel 
evacuated the base.  (Emphasis added).  

There is no indication that the veteran was part of any 
security force detail; he was an accounting clerk.  By June 
15, 1991, all of Clark AFB was evacuated.  The veteran 
testified that he was in the Philippines performing mortuary 
duties and recovery missions until June 25, 1991.  His 
statements are wholly inconsistent with the report regarding 
Mount Pinatubo and the PBS documentary the veteran himself 
submitted.  

Finally, the veteran reported that his vehicle was shot at by 
Philippine locals during a coup attempt while performing 
furnishing transactions with civilian contractors in August 
or September 1990.  The veteran testified that though he 
reported the incident, he did not believe it was written 
down.  Thus, attempting to verify such would be futile.  
While a lay statement from JC appears to have alluded to the 
incident, it is apparent from reading the statement that JC 
did not witness the claimed incident, nor did he indicate any 
specific information about the incident.  Moreover, as noted 
above, while JC purports to have been the veteran's 
supervisor during the time, his name is not mentioned on any 
performance appraisal during that time.  Further, given the 
lack of credibility associated with the other reported 
stressors, and the fact that the incident was likely not 
written down, remand for attempted verification is not 
warranted.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(the duty to assist is not a license for a fishing expedition 
to determine if there might be some unspecified information 
which could possibly support a claim).

For the reasons set forth above, the Board finds the 
veteran's statements as to his alleged stressors are not 
credible.  As such, the PTSD diagnosis rendered by VA in 
August 2004 and contained in VA outpatient treatment records 
does not constitute competent medical evidence.  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
United States Court of Appeals for Veterans Claims (Court), 
citing its decisions in Swann v. Brown, 5 Vet. App. 229 
(1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  Here, 
the stressors reported by the veteran on examination are 
contradicted by the record, or with regard to the alleged 
shooting during the coup attempt not verifiable; therefore, 
to the extent that the examiner's opinion can be read as an 
opinion of a nexus to service, it is not competent evidence.  
Id; See also Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a veteran's statement renders a medical 
report incredible if the Board rejects the statements of the 
veteran).

In summary, in the absence of a verified stressor, the 
preponderance of the evidence is against a finding that the 
veteran has PTSD which is related to service.  Thus, the 
preponderance of the evidence is against his claim for 
service connection, and the claim must be denied.  See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Residuals of Left Foot Stress Fracture

The veteran claims that he suffers from current residuals of 
a left foot stress fracture.  Specifically, he contends that 
he incurred such during basic training.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that service 
connection is not warranted.  In this regard, the veteran's 
service medical records show the veteran complained of left 
joint line pain while running in January 1988.  He was given 
crutches.  X-rays were negative.  Later in January 1988, the 
ankle sprain was considered resolving.  In February 1988, 
there was some indication the veteran had a possible stress 
fracture of the left ankle.  However, no definitive diagnosis 
was rendered.  In March 1988, the veteran again complained of 
left foot pain since basic training.  The examiner planned to 
rule out stress fracture.  X-rays were negative.  Additional 
x-rays taken in July 1988 were also negative for evidence of 
a fracture.  A July 1989 report of medical examination found 
no evidence of stress fracture.  There were no further 
complaints in service. 

The mere fact that the veteran complained of left foot pain 
in service and there were some initial thoughts the veteran 
made have had a stress fracture in service are not enough to 
establish service connection; there must be evidence of a 
resulting chronic disability.  See Degmetich v. Brown, 104 F. 
3d 1328, 1332 (1997).  A stress fracture was ultimately ruled 
out by x-ray evidence and there were no further complaints in 
service.

Further, there has been no showing of continuity of 
symptomatology after service to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Private medical records 
from Watauga Orthopaedics and Dr. GAW dated in 1993 were 
devoid of findings of either a stress fracture or any 
residuals thereof.  Complaints referable to the left leg were 
in conjunction with a non-service connected low back 
condition.  

The first complaints with respect to the veteran's foot are 
dated in 2004, some 13 years after the veteran's separation 
from service.  The Board notes that the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that there are any residuals of a 
left foot stress fracture which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

VA outpatient treatment records dated in January 2004 reveal 
the veteran complained of left foot pain.  He was diagnosed 
with hallux valgus and pes planus, but there was no 
indication the veteran had a stress fracture or any residuals 
thereof, to include the aforementioned.  VA outpatient 
treatment records dated in 2005 and 2006 simply note the 
veteran reported a history of stress fracture in service.

The claims folder is devoid of a current diagnosis of 
residuals of a left foot stress fracture and the existence of 
such is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d at 1332 (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes).  Evidence must show that the veteran currently has 
the disability for which benefits are being claimed.  Such is 
not shown in this case.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because the requirements in subsections (A) and (C) are not 
met with regard to the claim for service connection for 
residuals of left foot stress fracture, it is not necessary 
to obtain a medical examination or medical opinion in order 
to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  

Therefore, the preponderance of the evidence is against his 
claim for residuals of a 
left foot stress fracture.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54. 



ORDER


Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a left 
foot stress fracture is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


